Citation Nr: 9931723	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation from an original grant 
of service connection for posttraumatic stress disorder 
(PTSD), currently rated 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from April 1968 to 
November 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant is well oriented and cooperative, with 
spontaneous speech, goal oriented and coherent conversation, 
good insight, and no demonstrable psychosis or 
suicidal/homicidal ideation.  

2.  The appellant's PTSD is manifested by symptoms that 
include tenseness, a restricted affect, irritability, 
nightmares, daydreams, persistent avoidance of things and 
places that cause remembrance of Vietnam, isolation from 
others, lack of sympathy and love, insomnia, and difficulty 
in establishing and maintaining effective social and work 
relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected PTSD is more 
severely disabling than currently evaluated, thereby 
warranting a higher rating.  Generally, claims for increased 
evaluations are considered to be well grounded.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

VA outpatient records dated between February 1997 and May 
1997 show that the appellant was treated for PTSD that was 
manifested by flashbacks, rage, depression, crying spells, 
and insomnia.  He was not considered suicidal.  

The appellant underwent a VA psychiatric examination in 
August 1997.  He reported that his first marriage had lasted 
from 1970 to 1983 and that he was remarried with one child by 
the second marriage.  He indicated that his social life was 
meager and that he would spend a great deal of time at his 
fishing camp in order to be alone.  He disclaimed any alcohol 
or drug problems.  It was noted that he had been receiving 
treatment at a VA PTSD clinic for approximately four months 
and had been taking Prozac and Ativan.  His current 
employment was as a Deputy Coroner and Medical Investigator, 
and previous employment included nine years with a Sheriff's 
office, five years as an investigator in a law office, and 
eleven years as a private investigator.  In describing 
himself, the appellant stated that he was extremely 
evaluative and critical of himself and others, irritable a 
great deal of the time, unable to get close to anyone, 
unsympathetic, unable to be comfortable in a crowd, anxious 
with sweating, and super alert.  He indicated that he 
experienced frequent nightmares about events in Vietnam, 
startle response, and daydreams.   

The examiner at the August 1997 VA psychiatric examination 
reported the following behavioral observations concerning the 
appellant: he was tense, very emotional, alert looking, well 
oriented, and cooperative, with spontaneous speech; his 
conversation was goal-oriented, coherent, and understandable; 
there was no evidence of psychosis or suicidal/homicidal 
ideation; his insight was good; and his overall presentation 
was very credible and convincing.  The examiner stated that 
the appellant's symptoms covered the full range of PTSD 
symptoms, including irritability, nightmares, daydreams, 
intense psychological discomfort when reminded of Vietnam, 
persistent avoidance of things and places which would remind 
him of the traumas of Vietnam, isolation from others, a 
restricted range of affect, inability to be sympathetic and 
loving with his family, difficulty sleeping, and 
hypervigilant.  His intellectual functioning was estimated to 
be in the bright normal range, and his test findings 
supported diagnoses of PTSD and affective disorder.  While he 
was considered to have achieved moderate occupational 
stability, it was noted that his PTSD symptoms had been 
prominent in causing work related problems and had affected 
his personal life.  The diagnosis was PTSD, delayed type, 
moderate, chronic, and his Global Assessment of Functioning 
(GAF) equaled 65.  

Of record are two statements from C. E. P. Spurlock, M.D., 
the Chief Deputy Coroner in the officer in which the 
appellant works.  Dr. Spurlock reported in a May 1998 
statement that the appellant demonstrated depression, 
suicidal ideation, significant anxiety on a daily basis, poor 
impulse control exhibited by virtually unprovoked and 
inappropriate outbursts of anger and violence resulting in 
behavior that was unacceptable at home and on the job, and 
loss of his temper on several occasions due to frustrations 
with others.  Dr. Spurlock opined that the appellant had a 
problem of global proportions involving an inability to 
establish and maintain effective interpersonal relationships, 
resulting in lack of intimacy, even with his loved ones.  In 
a November 1998 statement, Dr. Spurlock indicated that the 
appellant's anger and outbursts in the office had increased 
in number and severity, and that he had shown an increase in 
the frequency and severity of his suicidal ideation, as well 
as the emergence of homicidal ideation, as evidence by his 
expressed lack of fear and his attitude towards others when 
riding his motorcycle.  

A former employer involved in real estate development 
indicated in a November 1998 statement that the appellant had 
been unable to focus on projects such as locating potentially 
new properties and marketing and selling already developed 
subdivisions while employed in 1993-94.  Rather, he had 
exhibited mood swings and anger that were not appropriate to 
the situation.  

Service connection was granted for PTSD by an October 1997 
rating decision, which assigned a 30 percent evaluation under 
Diagnostic Code 9411 from May 14, 1997.  An August 1998 
rating decision increased the disability rating for the 
appellant's PTSD to 50 percent, effective May 14, 1997.  

A 100 evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social impairment 
that involves deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 7, 1996.  

After careful evaluation of the evidence presented in this 
case, the Board finds that the symptomatology associated with 
the appellant's PTSD does not result in social and industrial 
impairment that would warrant a 70 percent evaluation.  While 
considering the statements from the appellant's current 
supervisor regarding the appellant's behavior, the Board 
notes that the supervisor, while a physician, is not a 
psychiatrist.  Therefore, the Board does not find his medical 
statements as probative as the clinical findings presented by 
the VA psychiatrist who performed the August 1997 psychiatric 
examination.  While the VA psychiatrist concluded that the 
appellant's PTSD is manifested by symptoms that include 
tenseness, a restricted affect, irritability, nightmares, 
daydreams, persistent avoidance of things and places that 
cause remembrance of Vietnam, isolation from others, lack of 
sympathy and love, difficulty sleeping, and difficulty in 
establishing and maintaining effective social and work 
relationships, he found him to be well oriented and 
cooperative, with spontaneous speech, goal-oriented, 
coherent, and understandable conversation, good insight, and 
no psychosis or suicidal/homicidal ideation.  Therefore, 
because the Board finds that the appellant's PTSD 
symptomatology more nearly approximates the criteria for a 50 
percent evaluation rather than the criteria for a 70 percent 
rating, it is unable to identify a basis to grant a higher 
evaluation for his PTSD.  

ORDER

An increased evaluation is denied for PTSD.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

